Name: Commission Regulation (EEC) No 172/90 of 25 January 1990 amending Regulation (EEC) No 1876/89 fixing the monetary compensatory amounts in the agricultural sector and certain coefficients and rates required for their application
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 29 . 1 . 90 Official Journal of the European Communities No L 23/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 172/90 of 25 January 1990 amending Regulation (EEC) No 1876/89 fixing the monetary compensatory amounts in the agricultural sector and certain coefficients and rates required for their application THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture ('), as last amended by Regulation (EEC) No 1889/87 (2), and in particular Article 9 (2) thereof, Whereas the monetary compensatory amounts introduced by Regulation (EEC) No 1677/85 were fixed by Commission Regulation (EEC) No 1876/89 (J), as last amended by Regulation (EEC) No 122/90 (4); Whereas Commission Regulation (EEC) No 3153/85 (s), as last amended by Regulation (EEC) No 3672/89 (6), lays down the rules for calculation monetary compensatory amounts ; whereas the spot market rates recorded as provided for in Regulation (EEC) No 3153/85 in the period 17 to 23 January 1990 for the Greek drachma lead, pursuant to Article 5 (3) of Regu ­ lation (EEC) No 1677/85 , to an adjustment of the monetary compensatory amounts applicable for Greece for the wine sector; whereas, pursuant to Article 8 of Regulation (EEC) No 3153/85 , the monetary compensatory amounts applicable for Greece should be adjusted, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1876/89 is hereby amended as follows : 1 . The column headed 'Greece' in Parts 1 , 2, 3 , 4, 5 , 6 , 7 and 8 in Annex I is replaced by that in Annex I hereto. 2. Annexes II and III are replaced by Annexes II and III hereto. 3 . Annex IV C is replaced by Annex IV C hereto . Article 2 This Regulation shall enter into force on 29 January 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 January 1990 . For the Commission Ray MAC SHARRY Member ofthe Commission o OJ No L 164, 24. 6. 1985 , p. 6 . O OJ No L 182, 3 . 7 . 1987, p . 1 . O OJ No L 188,1 . 7 . 1989, p . 1 . (4) OJ No L 17, 22. 1 . 1990, p . 1 . O OJ No L 310 , 21 . 11 . 1985 , p . 4 . (*) OJ No L 358 , 8. 12 , 1989, p . 28 . No L 23/2 Official Journal of the European Communities 29. 1 . 90 ANNEX I PART 1 SECTOR CEREALS Monetary compensatory amounts CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem- ' bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc II - 1 000 kg ­ 0709 90 60 IIIlII\ 1 481,0 0712 90 19 Il 1 481,0 1001 10 10 \ \ l l 2 154,8 1001 10 90 I 2 154,8 1001 90 91 II||I 1 481,0 1001 90 99 \ \ I 1 481,0 1002 00 00 I I I 1 406,9 1003 00 10 \ 1 I I 1 406,9 1003 00 90 . I 1 406,9 1004 00 10 \ I 1 350,7 1004 00 90 I I 1 350,7 1005 10 90 \ \ 1 481,0 1005 90 00 \ \ l I 1 481,0 1007 00 90 \\\ I 1 406,9 1008 20 00 \ I 1 406,9 1101 00 00 I I 1 795,5 1102 10 00 \ \ \ 1 691,8 1102 20 10 \ l I 2 073,4 1102 20 90 I 666,4 1102 90 10 \ I 1 435,1 1102 90 30 \ I l 1 377,7 1102 90 90 11-1 7285 I 1 435,1 \ 11-1 7286 I 1 435,1 1103 11 10 \ \ 2 790,9 1103 11 90 I I 1 939,1 1103 12 00 1 890,9 1103 13 11 11-2 7287 2 147,4 1103 13 19 11-3 7288 l 2 147,4 11-3 7289 l 2 147,4 1103 13 90 \ 1 510,6 1103 19 10 I 1 l 1 435,1 1103 1930 I 1 969,7 1103 19 90 11-1 7285 I 1 435,1 11-1 7286 l 1 435,1 1103 21 00 \ l \ 1 510,6 1103 29 10 \ 1 435,1 1103 29 20 \ 1 435,1 29 . 1 . 90 Official Journal of the European Communities No L 23/3 CN code Table Additionalcode Notes Positive Negative Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc 7285 7286 7285 7286 7158 7159 1103 29 30 1103 29 40 1103 29 90 1104 11 10 1104 11 90 1104 12 10 1104 12 90 1104 19 10 1104 19 30 1104 19 50 1104 19 99 1104 21 10 1104 21 30 1104 21 50 1104 21 90 1104 22 10 1104 22 30 1104 22 50 1104 22 90 1104 23 10 1104 23 30 1104 23 90 1104 29 11 1104 29 15 1104 29 19 1104 29 31 1104 29 35 1104 29 39 1104 29 91 1104 29 95 1104 29 99 1104 30 10 1104 30 90 1107 10 11 1107 10 19 1107 10 91 1107 10 99 1107 20 00 1108 11 00  1 000 kg  1 377,7 1 510,6 1 435,1 1 435,1 1 435,1 1 969,7 1 377,7 2 431,2 1 510,6 1 435,1 1 629,1 1 435,1 1 435,1 1 435,1 1 969,7 2 251,1 1 435,1 1 377,7 2 431,2 1 890,9 1 377,7 1 377,7 1 510,6 1 510,6 1 510,6 1 510,6 1 435,1 1 435,1 1 435,1 1 510,6 1 435,1 1 435,1 1 435,1 1 510,6 1 435,1 1 435,1 1 435,1 1 110,7 444,3 2 636,1 1 969,7 2 504,3 1 871,2 2 180,7 2 502,9 11-1 11-1 11-1 11-1 11-7 11-7 11-4 11-4 11-4 11-4 11-1 11-1 11-5 7290 7291 7290 7291 7285 7286 7294 No L 23/4 Official Journal of the European Communities 29 . 1 . 90 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc I - 1 000 kg - 1108 11 00 11-5 7295 o 2 502,9 1108 12 00 11-5 7294 I 2 236,3 11-5 7295 o I 2 236,3 1108 13 00 11-6 7296 II 2 236,3 11-6 7297 0 I 2 236,3 1108 14 00 11-5 7294 \ \ 2 236,3 11-5 7295 O l 2 236,3 1108 19 90 11-5 7294 \ 2 236,3 11-5 7295 o 2 236,3 1109 00 00 \ \ \ 3406,2 1702 30 91 17-9 7318 l 2 917,5 1702 30 99 17-9 7318 l 2 236,3 1702 40 90 I 2 236,3 1702 90 50 I l I 2 236,3 1702 90 75 l \ 3 050,8 1702 90 79 \ 2 132,6 2106 90 55 I \ \ 2 236,3 2302 10 10 23-1 7622 I  . 23-1 7623 611,6 2302 10 90 I \ I 1 267,0 2302 20 10 l 611,6 2302 20 90 \ \ I 267,0 2302 30 10 \ I \ 611,6 2302 30 90 I \ 1 310,7 2302 40 10 \ \ 611,6 2302 40 90 \ 1 310,7 2303 10 11 l I \ 2 962,0 2309 10 11 23-2 7624 O  23-2 7625 o 177,7 2309 10 13 23-8 7541 oo  23-8 7542 OO 7 886,6 l 23-8 7543 OO 15 773,2 \ 23-8 7547 OO  l 23-8 7548 OO 12 378,7 23-8 7549 OO 24 757,4 23-8 7550 OO 177,7 23-8 7551 OO 8 064,3 23-8 7552 OO 15 950,9 l 23-8 7629 oo 177,7 23-8 7630 OO 12 556,4 23-8 7631 OO 24 935,1 2309 10 31 23-3 7624 O  23-3 7691 O 562,8 2309 10 33 23-9 7541 oo  23-9 7542 oo 7 886,6 29 . 1 . 90 Official Journal of the European Communities No L 23/ 5 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc \ \ - 1 000 kg - 2309 10 33 23-9 7543 OO l 15 773,2 l 23-9 7547 OO l  23-9 7548 OO 12 378,7 l 23-9 7549 oo 24 757,4 I 23-9 7645 OO l 562,8 r 23-9 7646 OP) ! 8 449,4 23-9 7647 OO 16 336,0 I 23-9 7651 oo 562,8 23-9 7652 OO \ 12 941,5 23-9 7653 OO \ 25 320,2 2309 10 51 23-4 7624 o \  23-4 7692 1 110,7 2309 10 53 23-10 7541 OO I  23-10 7542 OO l 7 886,6 I 23-10 7543 OO I 15 773,2 23-10 7547 OO \  l 23-10 7548 OO L 12 378,7 23-10 7549 OO 24 757,4 23-10 7654 (2 ) 1 110,7 23-10 7655 OO 8 997,3 23-10 7656 oo 16 883,9 23-10 7660 OO 1 110,7 l 23-10 7661 OO I 13 489,4 23-10 7662 OO 25 868,1 2309 90 31 23-5 7624 I  23-5 7693 l 177,7 2309 90 33 23-11 7541 (2X') I  23-11 7542 oo 7 886,6 23-11 7543 oo \ 15 773,2 23-11 7547 (2 ¾')  23-11 7548 oo 12 378,7 23-11 7549 oo 24 757,4 23-11 7663 oo 1 177,7 I 23-11 7664 oo \ 8 064,3 23-11 7665 oo 15 950,9 23-1 1 7669 (W)] 177,7 23-11 7670 12 556,4 23-11 7671 'OO 24 935,1 2309 90 41 23-6 7624 o  23-6 7694 o 562,8 2309 90 43 23-12 7541 oo  23-12 7542 7 886,6 23-12 7543 OO 15 773,2 23-12 7547 oo  23-12 7548 oo 12 378,7 No L 23/6 Official Journal of the European Communities 29 . 1 . 90 Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal DM F1 Pu £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc - 1 000 kg  2309 90 43 2309 90 51 2309 90 53 23-12 23-12 23-12 23-12 23-12 23-12 23-12 23-7 23-7 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 7549 7672 7673 7674 7678 7679 7680 7624 7695 7541 7542 7543 7547 - 7548 7549 7681 7682 7683 7687 7688 7689 OO 00 OO oo 00 oo oo o o oo oo oo oo oo oo 00 oo oo oo oo oo 24 757,4 562,8 8 449,4 16 336,0 562,8 12 941,5 25 320,2 1 110,7 7 886,6 15 773,2 12 378,7 24 757,4 1 110,7 8 997,3 16 883,9 1 110,7 13 489,4 25 868,1 (') When completing the customs formalities , the applicant must state in the declaration provided for this purpose the content by weight of starch, expressed as dry matter, per 1 000 kg of the product. (') When completing customs formalities , the party concerned shall state in the declaration provided for this purpose, in particular, the actual content by weight per tonne of finished product of :  milk powder or granules (other than whey),  whey powder or granules,  added casein and/or caseinate. (5) When completing :  customs export formalities carried out in a Member State the currency of which has appreciated,  customs import formalities carried out in a Member State the currency of which has depreciated,  customs export formalities carried out in a Member State making use of the option provided in Article 10 of Regulation (EEC) No 1677/85, the applicant must state in the declaration provided for this purpose the complete composition of the product and the exact content by weight of non-milk constituents broken down by the combined nomenclature code. 29 . 1 . 90 Official Journal of the European Communities No L 23/7 PART 2 SECTOR PIGMEAT Monetary compensatory amounts CN code Table Additionalcode i Positive Negative Germany Nether^ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc Notes 02-3 02-3 7039 7054 0103 91 10 0103 92 11 0103 92 19 0203 11 10 0203 12 11 0203 12 19 0203 19 11 0203 19 13 0203 19 15 0203 19 55 0203 19 59 0203 21 10 0203 22 11 0203 22 19 0203 29 11 0203 29 13 0203 29 15 0203 29 55 0203 29 59 0209 00 11 0209 00 19 0209 00 30 0210 11 11 0210 11 19 0210 11 31 0210 11 39 0210 12 11 0210 12 19 0210 19 10 0210 19 20 0210 19 30 0210 19 40 0210 19 51 0210 19 59 0210 19 60 021019 70 02-3 02-3 7039 7054  100 kg  161,3 137.2 161.3 209.7 304,1 234,9 234,9 339.8 182,5 339.8 234.9 234,9 209.7 304,1 234,9 234,9 339.8 182.5 339.8 234.9 234,9 83,9 92,3 50,3 304,1 234,9 591.4 465.6 182.5 304,1 268,4 293.6 234,9 339,8 339.8 234.9 234,9 465,6 585,1 02-3 02-3 7039 7054 No L 23/8 Official Journal of the European Communities 29 . 1 . 90 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc I  100 kg  0210 19 81 02-3 7039 \ I 591,4 l 02-3 1 7054 . \ 304,1 0210 19 89 \ Il304,1 1601 00 10 O 293,6 1601 00 91 16-1 7319 00Il492,9 16-1 7322 00 \ 394,3 1601 00 99 16-1 7319 oo 335,6 16-1 7322 oo 268,4 1602 10 00 Il234,9 1602 20 90 l l 272,6 1602 41 10 16-3 7327 \ Il304,1 16-3 7328 \ \ 513,8 16-3 7329 \ l 314,6 1602 42 10 16-3 7327 I 234,9 16-3 7328 \ 429,9 16-3 7329 I 293,6 1602 49 11 16-3 7327 \ l 304,1 16-3 7328 \ \ 513,8 \ 16-3 7329 I 293,6 1602 49 13 16-3 7327 \ l 234,9 16-3 7328 \ \ 429,9 16-3 7329 \ 293,6 1602 49 15 16-3 7327 I l 234,9 16-3 7328 \ l 429,9 16-3 7329 I \ 293,6 1602 49 19 16-3 7327 \ l 234,9 16-3 7328 I 283,1 16-3 7329 \ 226,5 1602 49 30 16-1 7319 l l 234,9 16-1 7322 l \ 188,8 1602 49 50 I I 140,5 1602 90 10 I \ l 272,6 1602 90 51 I I l 283,1 1902 20 30 \ \ \ 140,5 (') If composite food preparations (including prepared dishes) containing sausages are classified within CN code 1601 because of their composition, the monetary compensatory amount is applied-only on the net weight of the sausages, the meat and the offal, including fats of any kind or origin, which make part of these preparations. ( 2) The monetary compensatory amounts applicable to sausages in containers which also contain preservative liquid are based on the net weight, i.e. after the deduction of the weight of the liquid . 29. 1 . 90 Official Journal of the European Communities No L 23/9 PART 3 SECTOR BEEF AND VEAL Monetary compensatory amounts CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ , Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc \ III I  100 kg live weight  0102 90 10 0 \ 5 422,0 0102 90 31 Il\ C) 5 422,0 0102 90 33 IlIl o I 5 422,0 0102 90 35 Il\ o 5 422,0 0102 90 37 IlI II 5 422j0 Il\  100 kg net weight  0201 10 10 Il 10 301,9 0201 10 90 Il \ 10 301,9 0201 20 21 Il Il - 10 301,9 0201 20 29 Il\ Il 10 301,9 0201 20 31 Il , 8 241,5 0201 20 39 Il\ II 8 241,5 0201 20 51 Il\ L 12 362,2 0201 20 59 IlII \ 12 362,2 0201 20 90 Ill I 8 241,5 0201 30 00 \\ II 14 097,3 0202 10 00 l 9 163,2 0202 20 10 o I 9 163,2 0202 20 30 02-1 7014 \ 1 466,1 02-1 7018 l 1 466,1 02-1 7019 o 7 330,6 0202 20 50 02-1 7014 1  2 290,8 02-1 7018 2 290,8 \ 02-1 7019 o I 11 454,0 0202 20 90 o \ 7 330,6 0202 30 10 o 11 454,0 0202 30 50 \ oo 11 454,0 0202 30 90 02-2 7034 l 2 290,8 02-2 7038 O 11 454,0 0206 10 95 IIl 14 097,3 0206 2991 I 11 454,0 0210 20 10 l III 8 241,5 0210 20 90 III 11 765,8 0210 90 41 III 11 765,8 0210 90 90 \ III 11 765,8 , 1602 50 10 16-4 7330 II 11 765,8 16-4 7331 I 7 048,6 16-4 7332 II\ 4 717,2 1602 90 61 16-4 7332 l 4 717,2 No L 23/ 10 Official Journal of the European Communities 29 . 1 . 90 (') The compensatory amount shall not be applied on animals imported within an annual tariff quota to be granted by the competent authorities of the European Communities : (a) for heifers and cows , other than those intended for slaughter, of the grey, brown, and mottled yellow Simmental and Pinzgau breeds ; (b) for bulls, heifers and cows, other than those intended for slaughter, of the mottled Simmental breed, the Schwyz breed and the Friburg breed. (2) The compensatory amount shall not be applied :  in respect of quantities coming within an annual tariff quota of 50 000 tonnes, expressed in boned meat, to be granted by the competent authorities of the European Communities for frozen beef and veal,  in respect of quantities coming within an annual tariff quota of 2 250 tonnes, expressed in boned meat, to be granted by the competent authorities of the European Communities for frozen buffalo meat. 0) Entry under this CN code is subject to the production of a certificate issued on conditions laid down by the competent authorities of the European Communities . No L 23/ 1129 . 1 . 90 Official Journal of the European Communities I PART 4 SECTOR EGGS AND POULTRY Monetary compensatory amounts CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc \ \ , _- 100 pieces - 0105 11 00 I \ 11,0 0105 19 10 I l l 32,2 0105 19 90 \ l l 11,0 Il \  100 kg  0105 91 00 II \ 47,9 0105 99 10 II I 77,9 0105 99 20 Il\ \ 73,9 0105 99 30 \ \ 52,6 0105 99 50 Il 77,0 0207 10 11 II I 60,2 0207 10 15 Il l I 68,4 0207 10 19 Il 74,5 0207 10 31 Il l 75,2 0207 10 39 II l I 82,4 0207 10 51 IIl 91,7 0207 10 55 II\ \ 111,3 0207 10 59 IIII\ 123,7 0207 10 71 \ 105,5 020710 79 Il \ I 115,4 0207 10 90 II I 110,0 0207 21 10 II \ \ 68,4 0207 21 90 II \ \ 74,5 0207 22 10 Il \ \ 75,2 0207 22 90 II||\ I 82,4 0207 23 11 II \ 111,3 0207 23 19 II\ Il\ 123,7 0207 23 51 IIII l 105,5 0207 23 59 IIII 115,4 0207 23 90 l \ 110,0 0207 39 1 1 || I 202,8 0207 39 13 I \ 82,0 0207 39 15 Il||\ 62,4 0207 39 17 \ Il 43,2 0207 39 21 IIIlI 112,9 0207 39 23 IlI Il 106,1 0207 39 25 II Ill 192,1 0207 39 27 IIIIIl 43,2 0207 39 31 II Il 157,9 0207-39 33 IlII\ 90,7 No L 23/ 12 Official Journal of the European Communities 29. 1 . 90 Positive Negative Germany Spain Denmark Italy France Greece Ireland PortugalCN code Table Additionalcode Notes Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg DM F1 Pta £ Bfrs/Lfrs Dkr Lt FF Dr £ Irl Esc 0207 39 35 0207 39 37 0207 39 41 0207 39 43 0207 39 45 0207 39 47 0207 39 51 0207 39 53 0207 39 55 0207 39 57 0207 39 61 0207 39 63 0207 39 65 0207 39 67 0207 39 71 0207 39 73 0207 39 75 0207 39 77 0207 39 81 0207 39 83 0207 39 85 0207 41 10 0207 41 11 020* 41 21 0207 41 31 0207 41 41 0207 41 51 0207 41 71 0207 41 90 0207 42 10 0207 42 1 1 0207 42 21 0207 42 31 0207 42 41 0207 42 51 0207 42 59 0207 42 71 0207 42 90 0207 43 11 0207 43 15 0207 43 21 0207 43 23 0207 43 25 0207 4331 0207 43 41 100 kg  62,4 43,2 120,3 56,4 101,5 192,1 43,2 242,3 202,8 136.0 126,9 121,0 62,4 43,2 173.1 112,9 167,3 106,1 158.7 192,1 43,2 202.8 82,0 62,4 43,2 112,9 106,1 192,1 43,2 157,9 90,7 62,4 43,2 120,3 56,4 101,5 192,1 43,2 242,3 202,8 136,0 126,9 121,0 62,4 43,2 No L 23/ 1329 . 1 . 90 Official Journal of the European Communities Positive Negative Germany Nether ­ lands Spain United Kingdom Denmark Italy France Greece Ireland Portugal CN code Table Additionalcode Notes Belgium/ Luxem ­ bourg £ Dkr Lit FF Dr £ Irl EscDM F1 Pta Bfrs/Lfrs  100 kg  173,1 112,9 167,3 106,1 158,7 192,1 43,2 96,1  100 pieces  23,0 7,9  100 kg  0207 43 51 0207 43 53 0207 43 61 0207 43 63 0207 43 71 0207 43 81 0207 43 90 0209 00 90 0407 00 1 1 0407 00 19 0407 00 30 0408 11 10 0408 19 11 0408 19 19 0408 91 10 0408 99 10 1602 31 11 1602 31 19 1602 39 11 1602 39 19 3502 10 91 3502 10 99 3502 90 51 3502 90 59 69.4 324,8 141.6 151.3 313.7 80.5 150.4 211,3 202.5 211,3 281,7 38,2 281,7 38,2 16-2 16-2 16-2 16-2 16-2 16-2 7323 7324 7323 7324 7323 7324 No L 23/ 14 Official Journal of the European Communities 29 . 1 . 90 PART 5 SECTOR MILK AND MILK PRODUCTS Monetary compensatory amounts CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc Il  100 kg  0401 04-1 7058 a + e 0402 10 11 l \ I 6 189,4 0402 10 19 ; 04-3 7059 4 054,0 \ 04-3 7074  04-3 7079 \ 6 189,4 0402 10 91 04-4 7089 \ d+f . 0402 10 99 04-4 7089 d + f 0402 21 11 04-2 7744 \ a + c 0402 21 17 04-6 7098 \ 4 054,0 04-6 7099 \  04-6 7114 \ a + c 0402 21 19 04-2 7744 I a + c 0402 21 91 04-2 7744 \ a + c 0402 21 99 04-2 7744 l a + c 0402 29 04-2 7744 I a+c+f - 0402 91 04-2 7744 \ l a+c 040299 04-2 7744 \ a+c+f 0403 10 11 04-2 7744 l a + c 0403 10 13 04-2 7744 \ a + c 0403 10 19 04-2 7744 l I a + c 0403 10 31 04-2 7744 I I a + c + f 0403 10 33 04-2 7744 \ a + c + f 0403 10 39 04-2 7744 l a + c + f 0403 90 11 04-5 7093 \ 4 054,0 04-5 7094 l  04-5 7097 I 6 189,4 0403 90 13 04-6 7098 l 4 054,0 04-6 7099  04-6 7114 \ a + c 0403 90 19 04-2 7744 \ « a + c 0403 90 31 04-4 7089 d + f 0403 90 33 04-2 7744 1 a + c+f 0403 90 39 04-2 7744 l a+c + f 0403 90 51 04-2 7744 \ a + c 0403 90 53 04r2 7744 I a + c 0403 90 59 04-2 7744 l a + c 0403 90 61 04-2 7744 l a + c + f 0403 90 63 04-2 7744 l a + c + f 0403 90 69 04-2 7-744 l a + c + f \ 29 . 1 . 90 Official Journal of the European Communities No L 23 / 15 Table Positive Negative Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc CN code Additionalcode ¢  100 kg  a + c a + c a + c a + c a + c a + c a+c + f a+c + f: a+c + f a+c+f a+c+f a+c + f 5 207,7 5 337,9 5 406,0 5 541,1 6 794,0 6 963,9 10 436,3 10 697,2 0404 90 11 0404 90 13 0404 9019 0404 90 31 0404 90 33 0404 90 39 0404 90 51 0404 90 53 0404 90 59 0404 90 91 0404 90 93 0404 90 99 0405 0406 10 10 0406 10 90 0406 20 10 0406 20 90 0406 30 10 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-9 04-9 04-10 04-10 04-10 04-10 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7118 7119 7134 7138 7139 7154 7189 7193 7194 7197 7198 7199 7214 7218 7225 7226 7227 7228 7229 7230 7231 7232 7226 7228 7230 7232 7233 7234 7235 7236 7237 7238 b x coef b x coef b x coef b 7 695,9 8 852,4 5 290,9 6 934,6 2 405,0 3 522,2 8 852,4 6 934,6 3 522,2 8 852,4 11 989,1 3 184,3 4 671,8 6 799,7 No L 23/ 16 Official Journal of the European Communities 29 . 1 . 90 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc \  100 kg  0406 30 10 04-10 7239 Ill 8 063,7 0406 30 31 04-10 7235  \ 04-10 7236 Il 3 184,3 04-10 7237 4 671,8 04-10 7238 \ 6 799,7 0406 30 39 04-10 7235  - 04-10 7238 l \ 6 799,7 04-10 7239 \ 8 063,7 0406 30 90 l \ 8 063,7 0406 40 00 04-11 7240 \ I  04-11 7241 \ l 8 387,7 0406 90 11 04-12 7242 6 934,6 I 04-12 7243 l I  l 04-12 7244 \ 7 695,9 04-12 7245 l 8 852,4 04-12 7246 \ I 5 290,9 04-12 7247 l I 6 934,6 0406 90 13 04-13 7248 I  04-13 7250 10 362,3 0406 90 15 04-13 7248 I  04-13 7250 l 10 362,3 0406 90 17 04-13 7248 I ¢  04-13 7249 6 934,6 04-13 7250 \ 10 362,3 0406 90 19 \ \  0406 90 21 04-14 7251  04-14 7252 9 502,1 0406 90 23 04-15 7254 : I  l 04-15 7255 I 7 695,9 l 04-15 7256 8 852,4 I 04-15 7257 5 290,9 I 04-15 7258 6 934,6 0406 90 25 04-15 7254 ' 04-15 7255 7 695,9 l 04-15 7256 8 852,4 I 04-15 7257 I 5 290,9 l 04-15 7258 6 934,6 0406 90 27 04-15 7254  1 04-15 7255 l 7 695,9 l 04-15 7256 8 852,4 04-15 7257 I 5 290,9 I 04-15 7258 6 934,6 0406 90 29 04-15 7253 l I 04-15 7254 l  04-15 7255 \ 7 695,9 29 . 1 . 90 Official Journal of the European Communities No L 23/ 17 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc I \ l  100 kg  0406 90 29 04-15 7256 I 8 852,4 04-15 7257 I 5 290,9 04-15 7258 I l 6 934,6 0406 90 31 04-15 7253  04-15 7254 ,  04-15 7255 II 7 695,9 04-15 7256 II\ 8 852,4 04-15 7257 l 5 290,9 04-15 7258 I 6 934,6 0406 90 33 04-15 7253 I 04-15 7254 II\  04-15 7255 I 7 695,9 04-15 7256 \ 8 852,4 04-15 7257 5 290,9 04-15 7258 Il 6 934,6 0406 90 35 04-16 7259 04-16 7274 Il 7 695,9 04-16 7277 8 852,4 04-16 7278 li 5 290,9 04-16 7279 II 6 934,6 0406 90 37 04-16 7259 III  \ 04-16 7274 \ 7 695,9 04-16 7277 \ 8 852,4 04-16 7278 5 290,9 04-16 7279 6 934,6 0406 90 39 04-15 7254  04-15 7255 Il 7695,9 04-15 7256 Il\ 8 852,4 \ 04-15 7257 Il 5 290,9 \ 04-15 7258 III 6 934,6 0406 90 50 04-15 7253 Il  04-15 7254 l  I 04-15 7255 7 695,9 I 04-15 7256 l 8 852,4 04-15 7257 Il 5 290,9 04-15 7258 Il 6 934,6 0406 90 61 Il\ Il 0406 90 63 Il\  0406 90 69 IIIIII\ 11 989,1 0406 90 71 04-8 7226 ,  04-8 7227 Il 7 695,9 04-8 7228 Il 8 852,4 04-8 7229 5 290,9 04-8 7230 Il 6 934,6 0406 90 73 04-16 7259 II  No L 23/ 18 Official Journal of the European Communities 29. 1 . 90 Positive Negative CN code Table Additionalcode Germany Nether ­ lands Spain United Kingdom Portugal Notes Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Bfrs/Lfrs Dkr Lit FF Dr £ IrlDM F! Pta £ Esc  100 kg  7 695,9 8 852,4 5 290,9 6934,6 7 695,9 8 852,4 5 290,9 6 934,6 7 695,9 8 852,4 5 290,9 6 934,6 7 695,9 8 852,4 5 290,9 6 934,6 7 695,9 8 852,4 5 290,9 6 934,6 0406 90 73 0406 90 75 0406 90 77 0406 90 79 0406 90 81 0406 90 83 0406 90 85 0406 90 89 0406 90 91 0406 90 93 0406 90 97 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-15 04-15 04-15 04-15 04-15 04-15 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 7274 7277 7278 7279 7259 727.4 7277 7278 7279 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7253 7254 7255 7256 7257 7258 7226 7231 7232 7226 7231 7232 7226 7228 7230 7 695,9 8 852,4 5 290,9 6 934,6 7 695,9 8 852,4 5 290,9 6 934,6 2 405,0 3 522,2 2 405,0 3 522,2 8 852,4 6 934,6 29 . 1 . 90 Official Journal of the European Communities No L 23/ 19 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc \ I  100 kg  0406 90 97 04-8 7232 l l 3 522,2 0406 90 99 04-8 7226 l l  04-8 7228 \ I . I 8 852,4 04-8 7230 \ \ 6 934,6 04-8 7232 I 3 522,2 2309 10 15 23-14 7553 l 788,7 I 23-14 7554 \ 1 577,3 l 23-14 7555 \ \ 2 366,0 l 23-14 7556 \ \ 2 957,5 I 23-14 7557 \ \ 3 312,4 23-14 7558 \ \ 3 549,0 23-14 7579 \ \ 1 237,9 23-14 7580 \ \ 2 475,7 l 23-14 7581 3 713,6 23-14 7582 l Il4642,0 23-14 7583 l 5 199,1 23-14 7584 5 570,4 23-14 7885 li  2309 10 19 23-14 7553 ' 788,7 23-14 7554 l 1 577,3 23-14 7555 2 366,0 23-14 7556 ( 2 957,5 23-14 7557 l 3 312,4 23-14 7558 l \ 3 549,0 23-14 7579 l 1 237,9 23-14 7580 l 2 475,7 23-14 7581 l 3 713,6 23-14 7582 l Il4642,0 23-14 7583 l Il5 199,1 23-14 7584 5 570,4 23-14 7885  2309 10 39 23-14 7553 788,7 23-14 7554 1 577,3 l 23-14 7555 \ 2 366,0 23-14 7556 2 957,5 23-14 7557 3 312,4 23-14 7558 3 549,0 23-14 7579 1 237,9 23-14 7580 2 475,7 I 23-14 7581 3 713,6 23-14 7582 4 642,0 23-14 7583 5 199,1 \ 23-14 : 7584 \ 5 570,4 l 23-14 7885 \  2309 10 59 23-14 7553 IIII788,7 No L 23/20 Official Journal of the European Communities 29 . 1 . 90 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc I ||  100 kg  2309 10 59 23-14 7554 I l 1 577,3 \ 23-14 7555 I 2 366,0 23-14 7556 I 2 957,5 23-14 7557 \ 3 312,4 23-14 7558 3 549,0 23-14 7579 l l 1 237,9 l 23-14 7580 2 475,7 23-14 7581 l 3 713,6 23-14 7582 \ 4 642,0 23-14 7583 L 5 199,1 23-14 7584 \ l 5 570,4 23-14 7885  2309 10 70 23-14 7553 \ \ 788,7 23-14 7554 l \ 1 577,3 23-14 7555 2 366,0 23-14 7556 \ 2 957,5 23-14 7557 \ 3 312,4 23-14 7558 l 3 549,0 23-14 7579 \ 1 237,9 1 23-14 7580 I 2 475,7 23-14 7581 l I 3 713,6 23-14 7582 \ 4 642,0 23-14 7583 I 5 199,1 23-14 7584 5 570,4 23-14 7885 I  2309 90 35 23-14 7553 l 788,7 23-14 7554 1 577,3 23-14 7555 . \ 2 366,0 l 23-14 7556 2957,5 23-14 7557 3 312,4 23-14 7558 \ 3 549,0 23-14 7579 l 1 237,9 23-14 7580 \ 2 475,7 23-14 7581 3 713,6 I 23-14 7582 \ 4 642,0 \ 23-14 7583 l 5 199,1 \ 23-14 7584 I 5 570,4 23-14 7885 l  2309 90 39 23-14 7553 l 788,7 23-14 7554 1 577,3 \ 23-14 7555 I 2 366,0 23-14 7556 2957,5 23-14 7557 3 312,4 23-14 7558 I 3 549,0 \ 23-14 7579 ­ 1 237,9 29. 1 . 90 Official Journal of the European Communities No L 23/21 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc \ 1  100 kg  2309 90 39 23-14 7580 l 2 475,7 23-14 7581 \ 3 713,6 23-14 7582 \ 4 642,0 \ 23-14 7583 \ 5 199,1 I 23-14 7584 \ ' 5 570,4 23-14 7885 \  2309 90 49 23-14 7553 \ 788,7 23-14 7554 \ 1 577,3 23-14 7555 l 2 366,0 23-14 7556 \ 2 957,5 23-14 7557 \ 3 312,4 23-14 7558 I l 3 549,0 l 23-14 7579 \ 1 237,9 23-14 7580 l \ 2 475,7 23-14 7581 3 713,6 23-14 7582 I \ 4 642,0 23-14 7583 \ 5 199,1 23-14 7584 II 5 570,4 23-14 7885  2309 90 59 23-14 7553 l 788,7 23-14 7554 I 1 577,3 23-14 7555 \ 2 366,0 23-14 7556 ! 2 957,5 23-14 7557 I 3 312,4 23-14 7558 3 549,0 23-14 7579 1 237,9 l 23-14 7580 2 475,7 23-14 7581 \ 3 713,6 23-14 7582 4 642,0 23-14 7583 III 5 199,1 23-14 7584 5 570,4 23-14 7885  2309 90 70 , 23-14 7553 788,7 23-14 7554 \ 1 577,3 23-14 7555 I 2 366,0 23-14 7556 \ 2 957,5 23-14 7557 |1L 3 312,4 23-14 7558 IlL 3 549,0 23-14 7579 Il 1 237,9 23-14 7580 2 475,7 23-14 7581 IlI 3 713,6 23-14 7582 IIE 4 642,0 i 23-14 7583 5 199,1 23-14 7584 lil 5 570,4 23-14 7885 II  No L 23/22 Official Journal of the European Communities 29 . 1 . 90 I I I Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ _ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal I I I DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc a b  % milk fat/100 kg product  116,5 127,7 c  % non-fatty lactic dry matter excluding added whey and/or lactose and/or casein and/or caseinates/100 kg product  52,9 d  % lactic matter excluding added whey and/or lactose and/or casein and/or caseinates/100 kg product  61,9 e  % non-fatty lactic matter excluding added whey and/or lactose and/or casein and/or caseinates/100 kg product  4,8 f  °/o sucrose/100 kg product  5,2 Annex For certain milk products, falling within CN codes 0401 , 0402 , 0403 and 0404, the applicant, when completing customs formalities , shall state on the declaration provided for this purpose : the weight of fat, the weight of non-fatty lactic dry matter and the weight of added sucrose, contained in » 100 kg of product, as well as whether or not whey and/or lactose and/or casein and/or caseinates have been added, and where this is the case, the actual content by weight of these products and the lactose content of the addedwhey. 29. 1 . 90 Official Journal of the European Communities No L 23/23 PART 6 SECTORWINE Monetary compensatory amounts CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc 2204 21 25 22-5 7431 C) 125,0 22-5 7432 o 125,0 22-5 7434 5,4 22-5 7587 o I 125,0 I 22-5 7588 C) 5,4 2204 21 29 22-6 7438 o I 87,5 22-6 7439 (2) 87,5 22-6 7441 o l 5,4 \ 22-6 7589 \ 87,5 \ 22-6 7590 O 5,4 2204 21 35 22-8 7449 o 125,0 22-8 7451 l 5,4 22-8 7591 (2) . 125,0 22-8 7592 5,4 2204 21 39 22-9 7455 o 87,5 22-9 7457 5,4 22-9 7593 o 87,5 l 22-9 7594 C) \ 5,4 2204 29 10 22-3 7426 5,4 2204 29 25 22-11 7478 o 125,0 22-11 7479 \ 125,0 22-11 7480 125,0 22-11 7481 125,0 22-11 7483 ; C) 5,4 22-11 7595 125,0 22-11 7596 C) 5,4 2204 29 29 22-12 7487 87,5 22-12 7488 C) l 87,5 22-12 7490 5,4 22-12 7597 ('T 87,5 22-12 7598 C) 5,4 2204 29 35 22-14 7498 o 125,0 22-14 7499 o 125,0 22-14 7518 5,4 22-14 7599 (2) 125,0 No L 23/24 Official Journal of the European Communities 29 . 1 . 90 I Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal \ \ DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc 2204 29 35 2204 29 39 22-14 22-15 22-15 22-15 22-15 7614 7524 7526 7618 7619 (') 0 (,) 0 0) 5,4 87,5 5,4 87,5 5,4 (') % vol/hl O hi 29 . 1 . 90 No L 23/25Official Journal of the European Communities PART 7 SECTOR SUGAR Monetary compensatory amounts Positive Negative Germany Spain PortugalCN code Table Additionalcode Notes Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Bfrs/Lfrs Dkr Lit FF Dr £ IrlDM FI Pta £ Esc  100 kg  (') (') o 430,3 430,3 430,3 430,3 430,3 430,3 430,3 430,3 516,0 516,0 516,0 1701 11 10 1701 11 90 1701 12 10 1701 12 90 1701 91 00 1701 99 10 1701 99 90 1702 30 10 1702 40 10 1702 60 10 1702 60 90 1702 90 30 1702 90 60  100 kg of dry matter  516,0 516,0 516,0 - % sucrose content and 100 kg net  17-5 17-5 17-5 17-5 17-5 17-5 17-5 17-5 17-6 17-7 17-7 17-7 17-7 17-7 17-10 17-10 17-10 17-7 17-11 17-11 17-11 17-12 17-10 17-10 17-8 21-5 21-6 21-6 21-6 7334 7335 7334 7335 7334 7335 7334 7335 7337 7340 7340 7340 7340 7340 7345 7346 7347 7340 7349 7350 7351 7353 7345 7346 7347 7419 7423 7424 7425 C) C) C) 5,160 5,160 5,160  100 kg of dry matter  516,0  % sucrose content and 100 kg net - i j 5 5 3 J 5,160 5,160 5,160 5,160 5,160 5,160 5,160 1702 90 71 1702 90 90  100 kg of dry matter  516,02106 90 30 2106 90 59 ¢ % sucrose content and 100 kg net - o C) C) 5,160 5,160 5,160 No L 23/26 Official Journal of the European Communities 29. 1 . 90 (') Where the yield of the raw sugar differs from that of the standard quality defined by Regulation (EEC) No 431 /68 (OJ No L 89, 10 . 4 . 1968 , p. 3) the monetary compensatory amount shall be adjusted in accordance with the provisions of Article 2 of Regulation (EEC) No 837/68 (OJ No L 151 , 30 . 6 . 1968 , p. 42). (*) For flavoured or coloured sugar the monetary compensatory amount per 100 kg of the product in question shall be equal to the amount indicated multiplied by the sucrose content expressed as a percentage . (3) The sucrose content, including other sugars expressed as sucrose, shall be determined in accordance with Article 7 (2) of Regulation (EEC) No 837/68 in the case of imports and in accordance with Article 13 of Regulation (EEC) No 394/70 (OJ No L 50, 4 . 3 . 1970, p. 1 ) in the case of exports . 29 . 1 . 90 Official Journal of the European Communities No L 23/27 PART 8 PRODUCTS TO WHICH REGULATION (EEC) No 3033/80 RELATES Monetary compensatory amounts ||I Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal II\ DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc 0403 10 51 I  100 kg 5 570,5 0403 10 53 Il 6 249,2 0403 10 59 \ 8 886,3 0403 10 91 l I 693,8 0403 10 93 927,0 0403 10 99 I \ I 1 408,3 0403 90 71 \ 5 570,5 0403 90 73 \ \ l 6 249,2 0403 90 79 \ \ \ 8 886,3 0403 90 91 \ \ 693,8 0403 90 93 I 927,0 0403 90 99 I \ I 1 408,3 1517 10 10 \ I 1 444,1 1517 90 10 l l \ 1 444,1 1704 10 11 l \  1704 10 19 \  1704 10 91 \ \  1704 10 99 \  1704 90 51 17-1 * I 1704 90 55 17-4 'l I I 1704 90 61 17-4 #  \ 1704 90 65 17-4 'l l I 1704 90 71 17-4 » \ I 1704 90 75 17-1 'I l I 1704 90 81 17-2 17-2 7632 1704 90 99 17-3 17-3 «  7632 \ 1806 20 10 18-1 «  l 1806 20 30 18-1 I 1806 20 50 18-1 * I I 1806 20 70 18-1 l I 1806 20 90 18-2 * I 1806 31 00 18-1 « ¢ I 1806 32 10 18-4 *  I I 1806 32 90 18-4 I I I 1806 90 11 18-4 ; 'I \ 1806 90 19 18-1 » \ I 1806 90 31 18-1 »  \ No L 23/28 Official Journal of the European Communities 29 . 1 . 90 Positive Negative Table Additionalcode Germany Nether ­ lands Spain United Kingdom PortugalCN code Notes Belgium/Luxem ­ bourg Denmark Italy France Greece Ireland Bfrs/Lfrs Dkr Lit FF Dr £ IrlDM F1 £Pta Esc  too kg  18-3 18-3 18-3 18-4 18-4 18-2 19-4 19-2 19-1 19-1 19-1 19-1 19-1 19-1 19-1 19-3 19-3 19-3 19-1 19-1 19-1 19-1 21-2 21-2 21-3 21-3 21-4 21-4 21-2 21-1 21-1 21-1 21-1 21-1 21-1 21-1 21-1 21-1 * 7632 * f ­ * * * » * * «  * 7633 7634 * » » * » 6585 7585 6586 7586 » » ¢ 7001 7002 7003 7004 7635 7636 7637 7642 1806 90 39 1806 90 50 1806 90 60 1806 90 70 1806 90 90 1901 10 00 1901 90 90 1902 11 00 1902 19 10 1902 19 90 1902 40 10 1903 00 00 1905 30 11 1905 30 19 1905 30 30 1905 30 51 1905 30 59 1905 3091 1905 30 99 1905 40 00 1905 90 40 1905 90 50 1905 90 60 1905 90 90 2101 1099 2101 20 90 2105 00 10 2105 00 91 2105 00 99 2106 10 90 2106 90 99 2905 44 1 1 673,1 1 290,3 1 530,2 1 915,1 2 280,1 29. 1 . 90 Official Journal of the European Communities No L 23/29 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc I ||II  100 kg  2905 44 19 Il I  2905 44 91 I  29C5 44 99 Il Il 594,4 3505 10 10 Il Ill I  3505 10 90 ||II  3823 60 11 \  3823 60 19 IIIIIlIl  3823 60 91 IIIlI  3823 60 99 Il Il594,4  \ 7001 \   Il 7002 \ '   I 7003 \   \ 7004 \   || 7005 Il  r ' \ 7006 l Il   II 7007 I  7008 \   II 7009 \ Il   7010 l   I 7011 - Il  7012 II   Il 7013 \ I I   l 7015 l Il   7016 'I   I 7017 Il   \ 7020 I 779,9  l 7021 \ l 891,4  ' \ 7022 l l 988,9  1 7023 1 081,8  7024 I l 1 211,8  I 7025 \ 838,5  \ 7026 \ l 950,0  l 7027 I l 1 047,5  7028 \ \ 1 140,4  \ 7029 I l 1 270,4  \ 7030 l 905,1  7031 I \ 1 016,6  \ 7032 l 1 114,1  7033 I \ 1 207,0  7035 I l 977,1  7036 I \ 1 088,6  7037 l 1 186,1 \ 7040 \ l 2 339,6 7041 l l 2 451,1  7042 \ \ 2 548,6 No L 23/30 Official Journal of the European Communities 29 . 1 . 90 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc || ||I  100 kg   II 7043 Il\ 2 641,5  7044 Il 2 771,5  Il 7045 I 2 398,2  II 7046 2 509,7  \ 7047 2607,2  7048 l 2 700,1  I 7049 l \ 2 830,1  I 7050 \ 2 464,8  ' I 7051 \ 2 576,3  l 7052 \ 2 673,8  I 7053 \ \ 2 766,7  \ 7055 l 2 536,8  l 7056 l 2 648,3  \ 7057 \ \ 2 745,8  \ 7060 \ - 4 177,8  7061 \ 4 289,3  7062 4 386,8  I 7063 I 4 479,7  7064 l I 4 609,7  I 7065 I I 4 236,4  I 7066 \ I 4 347,9  7067 \ \ 4 445,4  7068 \ 4 538,3  7069 \ I 4 668,3  7070 \ 4 303,0  \ 7071 4 414,5  7072 \ 4 512,0  7073 \ 4 604,9  I 7075 \ 4 375,0  7076 l 4486,5  I 7077 \ 4 584,0  \ 7080 \ 8 132,9  7081 \ 8 244,4  \ 7082 \ 8 341,9  7083 \ 8 434,8  - 7084 , 8 564,8  7085 8 191,5  7086 8 303,0  7087 8 400,5  7088 I 8 493,4  7090 \ 8 258,1  7091 \ 8 369,6  I 7092 l I 8 467,1  I 7095 l 8 330,1  7096 l 8 441,6 29 . 1 . 90 Official Journal of the European Communities No L 23/31 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain  Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc I  100 kg  _ li 7100 C) I   II 7101 o \   II 7102   || 7103 0) 590,7  II 7104 O l 720,7  7105 I   I 7106 I   \ 7107 0 \   \ 7108 o \ 649,3 _ \ 7109 I 779,3  7110   \ 7111 C)   7112 O 623,0  7113 0 \ 715,9  I 7115 0   l 7116 (') I 597,5  \ 7117 C) 695,0  7120 o 1 068,7 7121 o 1 180,2  l 7122 C) 1 277,7  7123 1 370,6  I 7124 1 500,6  7125 (1) L 1 127,3  I 7126 1 238,8  \ 7127 C) 1 336,3  \ 7128 / 1\ 1 429,2  7129 I 1 559,2  I 7130 C) 1 193,9  7131 C) 1 305,4  7132 o I 1 402,9  I 7133 (') 1 495,8  I 7135 (') 1 265,9  7136 o 1 377,4  I 7137 C) 1 474,9  I 7140 2 628,4 .  l 7141 C) 2 739,9  I 7142 C) 2 837,4  7143 o 2 930,3  I 7144 3 060,3  \ 7145 C) 2 687,0  l 71^6 2 798,5  7147 C) 2 896,0  I 7148 C) l 2 988,9  \ 7149 o 3 118,9  \ 7150 0) 2 753,6 No L 23/32 Official Journal of the European Communities 29. 1 . 90 CN code Table Additionalcode - Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc  100 kg   7151 0 I 2 865,1  7152 o I 2 962,6  7153 O I 3 055,5  7155 o \ 2 825,6  7156 O I 2 937,1  II 7157 C) p 3 034,6  Il 7160 O I 4 466,6  Il 7161 e) I 4 578,1  7162 o 4 675,6  7163 0 4 768,5  7164 o 4 898,5  7165 O 4 525,2  . 7166 o I 4 636,7  7167 (') I 4 734,2  7168 o I 4 827,1  7169 0 4 957,1  7170 O 4 591,8  7171 O 4 703,3  7172 O '- I 4 800,8  7173 er 4 893,7  7175 o I 4 663,8  7176 o 4 775,3  7177 er I 4 872,8  \ 7180 o I 8 421,7  7181 o 8 533,2  7182 er 8 630,7  7183 er 8 723,6 "  7185 o 8 480,3  7186 o j 8 591,8  7187 o 8 689,3  7188 o 8 782,2  \ 7190 o 8 546,9  7191 o 8 658,4  7192 o 8 755,9  7195 o 8 618,9  7196 o 8 730,4  7200 0 1 918,3  \ 7201 o 2 029,8  7202 o 2 127,3  7203 o 2 220,2  I 7204 o 2 350,2  7205 0 1 976,9  7206 er 2 088,4  7207 o 2 185,9  7208 o 2 278,8 29. 1 . 90 Official Journal of the European Communities No L 23/33 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc \  100 kg   II 7209 o 2 408,8  7210 C) l 2 043,5   7211 \ 2 155,0  7212 2 252,5  7213 I 2 345,4  7215 0 \ 2 115,5  Il 7216 o 2 227,0 _ 7217 o 2 324,5  Il 7220 L 2 187,5 _ 7221 C) ¢ 2 299,0  7260 0 \ 4 532,6  \ 7261 C) \ 4 644,1  l 7262 4 741,6  \ 7263 I 4 834,5  7264 4 964,5  7265 C) 4 591,2  7266 C) 4 702,7  7267 l l 4 800,2  \ 7268 o 4 893,1  7269 o I 5 023,1  \ 7270 (l) 4 657,8  7271 o \ 4 769,3  l 7272 (l&gt; 4 866,8  7273 C) 4 959,7  l 7275 C) 1 4 729,8  \ 7276 C) 4 841,3  I 7300 2 556,8  \ 7301 (1 ) 2 668,3  I 7302 2 765,8  I 7303 o 2 858,7  l 7304 (') 2 988,7  I 7305 o 2 615,4  I 7306 2 726,9  I 7307 0 2 824,4  I 7308 2 917,3  I 7309 3 047,3  I 7310 o i 2 682,0  I 7311 2 793,5  I 7312 o 2 891,0  I 7313 f)1 2 983,9  I 7315 2754,0  I 7316 C) 2 865,5  I 7317 o 2 963,0  \ 7320 o 2 826,0  7321 (') 2 937,5 No L 23/34 Official Journal of the European Communities 29 . 1 . 90 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc \  100 kg   7360 o 4 917,7  \ 7361 (') 5 029,2  7362 o 5 126,7  \ 7363 o 5 219,6  1 7364 o 5 349,6  7365 C) 4976,3  7366 C) 5 087,8  7367 o 5 185,3  7368 C) I 5 278,2  7369 C) 5 408,2  7370 C) 5 042,9  \ 7371 C) 5 154,4  7372 o 5 251,9  7373 C) 5 344,8  7375 o 5 114,9 '  \ 7376 (') 5 226,4  7378 I l 5 186,9  \ 7400 C) 3 188,5  7401 « 3 300,0  7402 o 3 397,5  7403 o 3 490,4  7404 C) 3 620,4  I 7405 o 3 247,1  7406 O I 3 358,6 ' 7407 O 3 456,1  7408 ( l) 3 549,0  7409 o I 3 679,0  7410 o I 3 313,7  7411 o 3 425,2  \ 7412 O I 3 522,7  \ 7413 C) 3 615,6  7415 o 3 385,7  7416 o I 3 497,2  l 7417 C) 3 594,7  \ 7420 (') 3 457,7  Il 7421 C) 3 569,2  7460 C) 5 247,1  7461 ( l) \ 5 358,6  Il 7462 (') I 5 456,1  II 7463 C) 5 549,0  II 7464 C) 5 679,0  7465 o 5 305,7  II 7466 C) 5 417,2  7467 C) 5 514,7  II 7468 ( l) 5 607,6 29 . 1 . 90 Official Journal of the European Communities No L 23/35 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc I ||II  100 kg   \\ 7470 5 372,3  II 7471 5 483,8  II 7472 0 5 581,3  II 7475 l 5 444,3  II 7476 o 5 555,8  li 7500 I 3 692,1  II 7501 o I 3 803,6  7502 C) \ 3 901,1  Il 7503 3 994,0  7504 4 124,0  Il 7505 C) 3 750,7  7506 o 3 862,2  II 7507 o 3 959,7  Il 7508 C) 4 052,6  Il 7509 o 4 182,6  Il 7510 3 817,3  II 7511 C) I 3 928,8  Il 7512 C) 4 026,3  \ 7513 4 119,2  II 7515 \ 3 889,3  7516 o 4 000,8  II 7517 L 4 098,3  I 7520 (') 3 961,3  II 7521 /1 \ \ 4 072,8  Il 7560 5 546,3  \ 7561 (') 5 880,6  7562 0) 5 755,3  \ 7563 0) 5 848,2  7564 5 978,2  \ 7565 o 5 604,9  \ 7566 0) 5 716,4  \ 7567 5 813,9  7568 C) 5 906,8  \ 7570 5 671,5  \ 7571 (') 5 783,0  \ 7572 C) 5 880,5  7575 C) 5 743,5  \ 7576 l 5 855,0  I 7600 5 577,2  \ 7601 C) 5 688,7  \ 7602 5 786,2  7603 C) 5 879,1  \ 7604 C) 6 009,1  \ 7605 : 5 635,8  \ 7606 5 747,3 No L 23/36 Official Journal of the European Communities 29 . 1 . 90 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pu United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc \ \  100   Il 7607 C) 5 844,8 -I 7608 C) I 5 937,7  7609 o 6 067,7  7610 (') 5 702,4  7611 o 5 813,9 '   7612 C) 5 911,4  l 7613 o 6 004,3  \ 7615 o I 5 774,4 \ 7616 0) 5 885,9  7620 e&gt; 5 846,4  7700 o 6 449,2  7701 e&gt; I 6 560,7  7702 e&gt; 6 658,2  7703 O 6 751,1  7705 . o I 6 507,8 -l 7706 o I 6 619,3  7707 0 6 716,8  7708 o I 6 809,7  7710 o I 6 574,4  7711 o I 6 685,9  7712 o 6 783,4  7715 C) \ 6 646,4 _ 7716 C) 6 757,9  \ 7720 C) 6 065,3 _ \ 7721 o I 6 176,8  \ 7722 o 6 274,3  7723 o 6 367,2  \ 7725 e&gt; 6 123,9  7726 o \ 6 235,4 l 7727 o \ 6332,9  7728 C) \ 6 425,8  l 7730 (') 6 190,5  \ 7731 : C) I 6 302,0  \ 7732 e&gt; I 6 399,5  \ 7735 C) I 6 262,5  7736 (') I 6 374,0  7740 o I 7 798,3 \ 7741 C) I 7 909,8  l 7742 e&gt; I 8 007,3  \ 7745 C) 7 856,9  \ 7746 o 7 968,4  7747 C) 8 065,9  7750 C) 7 923,5  7751 C) I 8 035,0  I 7758  - 29 . 1 . 90 Official Journal of the European Communities No L 23/37 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkf Italy Lit France . FF Greece Dr Ireland £ Irl Portugal Esc I III  100 kg   7759 \  7760 o l 9 531,2  II 7761 C) l 9 642,7  7762 o \ 9740,2  7765 ('). \ 9 589,8  7766 0 9 701,3  II 7768 1 049,1  II 7769 IlI 1 160,6  \ 7770 C) I 9 656,4  II 7771 (') \ 9 767,9  7778 \ 2 608,8  7779 \ 2 720,3  7780 C) I 11 264,2  II 7781 0) \ 1 1 375,7  II 7785 C) 11 322,8  \ 7786 o 11 434,3  || 7788 l I 4 447,0  || 7789 \ I 4 558,5  7798 \   7799 I I 669,5  7800 L 11 586,6 '  7801 II\ 11 698,1  7802 l 11 795,6  \ 7805 \ I 11 645,2  7806 \ 1 1 756,7  l 7807 l I 11 854,2  7808 \ 1 337,9  I 7809 l 1 449,4  7810 \ 11 711,8  7811 \ 1 1 823,3  7818 l 2 897,6  \ 7819 \ &lt; 3 009,1  I 7820 \ 11 875,4  7821 11 986,9  I 7822 \ 12 084,4  \ 7825 l 1 1 934,0  7826 l 12 045,5  \ 7827 I 12 143,0  7828 \ 4 735,8  7829 4 847,3 _ 7830 l 12 000,6  \ 7831 12 112,1  7838 \ 4 801,8  \ 7840 \ 577,6  7841 689,1 No L 23/38 Official Journal of the European Communities 29 . 1 . 90 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc \ I  100 kg   Il 7842 IlI 786,6  || 7843 879,5  7844 Il 1 009,5  Il 7845 636,2  Il 7846 II 747,7  Il 7847 I 845,2  7848 l 938,1  \ 7849 l L 1 068,1  7850 l 702,8  I 7851 l 814,3  I 7852 \ I 911,8  \ 7853 \ 1 004,7  \ 7855 l 774,8  \ 7856 \ I 886,3  \ 7857 \ I 983,8  \ 7858 l 846,8  I 7859 \ 958,3  I 7860 I 962,7  \ 7861 l I 1 074,2  7862 l 1 171,7  \ 7863 \ 1 264,6  7864 \ 1 394,6  7865 \ I 1 021,3  I 7866 l 1 132,8  I 7867 \ 1 230,3  \ 7868 \ 1 323,2  \ 7869 1 453,2  I 7870 I 1 087,9  7871 l 1 199,4  I 7872 \ 1 296,9  \ 7873 l 1 389,8  l 7875 \ 1 159,9  \ 7876 l 1 271,4  I 7877 1 368,9  I 7878 1 231,9  7879 1 343,4  7900 o 1 347,8  I 7901 ¢O 1 459,3  I 7902 \ 1 556,8  I 7903 l 1 649,7  \ 7904 : 1 779,7  \ 7905 \ 1 406,4  II 7906 \ I 1 517,9  7907 l I 1 615,4  I 7908 \ 1 708,3 29 . 1 . 90 Official Journal of the European Communities No L 23/39 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc Il  100 kg   7909 Ill 1 838,3  7910 C) \ 1 473,0  || 7911 C) 1 584,5  Il 7912 0 1 682,0  II 7913 I 1 774,9  7915 C) 1 545,0  \ 7916 C) 1 656,5  || 7917 C) 1 754,0  7918 1 617,0  7919 \ 1 728,5  7940 ( l) I 1 925,5  7941 C) I 2 037,0  7942 l 2 134,5  l 7943 l I 2 227,4  7944 \ 2 357,4  7945 \ 1 984,1  7946 \ 2 095,6  7947 \ 2 193,1  7948 I 2 286,0  7949 \ 2 416,0  \ 7950 \ 2 050,7  7951 \ 2 162,2  \ 7952 l 2 259,7  7953 2 352,6  7955 \ 2 122,7  7956 \ 2 234,2  I 7957 \ l 2 331,7  \ 7958 I 2 194,7  7959 l 2 306,2  l 7960 (') 2 792,0  I 7961 (') 2 903,5  \ 7962 ' 3 001,0  7963 I 3 093,9  \ 7964 \ 3 223,9  l 7965 l 2 850,6  7966 l 2 962,1  \ 7967 \ 3 059,6  I 7968 l 3 152,5  7969 I 3 282,5  I 7970 2 917,2  \ 7971 \ 3 028,7  I 7972 \ 3 126,2  \ 7973 I 3 219,1  7975 \ 2 989,2  I 7976 l 3 100,7 No L 23/40 29 . 1 . 90Official Journal of the European Communities CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc I I  100 kg   7977 Il 3 198,2  7978 l \ 3 061,2  I 7979 \ I 3 172,7  7980 \ 4 332,4  7981 \ I 4 443,9  I 7982 \ l 4 541,4  l 7983 \ l 4 634,3  7984 l 4 764,3  \ 7985 \ 4 391,0  I 7986 \ 4 502,5  \ 7987 l I 4 600,0  I 7988 I 4 692,9  7990 \ I 4 457,6  \ 7991 \ I 4 569,1  I 7992 \ I 4 666,6  I 7995 \ I 4 529,6  I 7996 l 4 641,1 Amounts to be deducted 51xx \ 136,3  II 52xx II 288,1  53xx 460,9  \ 54xx 637,1  55xx 908,5  I 56xx \ 1 317,3  I 570x 1 2 044,1  I 571x \ 2 044,1  \ 572x \ 2 861,8  I 573x 2 861,8  574x I 3 679,4  l 5750 3 679,4  5751 l 3 679,4  \ 5760 4 497,1  5761 \ 4 497,1  \ 5762 4 497,1 _ l 5765 4 497,1 _ I 5766 l 4 497,1 - I 5770 l 4 497,1 _ I 5771 \ 4 497,1  I 5780 \ 5 314,7  I 5781 \ 5 314,7  5785 5 314,7  5786 5 314,7:  I 579x l 136,3 29 . 1 . 90 Official Journal of the European Communities No L 23/41 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece , Dr Ireland £ Irl Portugal Esc I \ I \  100 kg   5808 136,3  5809 l 136,3  5818 136,3  5819 136,3  Il 582x Il 136,3  5830 Il 136,3  5831 I I 136,3  || 5838 288,1  I 584x I 288,1  I 585x 288,1  \ 586x l I 460,9  587x I 460,9  I 590x l I 637,1  I 591x \ - 637,1  l 594x \ 908,5  I 595x \ 908,5  I 596x l 1 317,3  I 597x 1 317,3  598x \ 2 044,1  I 599x \ 2 044,1 Amounts to be deducted _ 61xx I 98,7  ' II 62xx Il 208,6  Il 63xx \ 333,7  64xx 461,3  65xx l 657,8  II 66xx II 953,8  Il 67Ox 1 480,1  671x l 1 480,1  I 672x \ 2 072,1  I 673x \ 2 072,1  674x I 2664,1  Il 6750 l 2 664,1  Il 6751 \ 2 664,1  Il 6760 \ 3 256,2  II 6761 \ 3 256,2  I 6762 \ 3 256,2  6765 \ 3 256,2  \ 6766 I 3 256,2  6770 3 256,2  II 6771 3 256,2  II 6780 3.848,2  6781 \ 3 848,2 No L 23/42 Official Journal of the European Communities 29. 1 . 9C I Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal |||| DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc 6785  100 kg  3 848,2  6786 679x 3 848,2 98,7  Il 6808 Il 98,7  II 6809 Il 98,7  II 6818 Il 98,7  ll 6819 ll\ 98,7  ll 682x l 98,7  || 6830 ll 98,7  6831 l 98,7  6838 \ 208,6  II 684x \ 208,6  685x l l 208,6  686x \ 333,7  687x I 333,7  690x \ 461,3  691x \ 461,3  694x \ I 657,8  695x \ 657,8  696x I 953,8  697x I 953,8  698x \ 1 480,1  699x \ 1 480,1 (') If the goods contain butter reduced in price under the Regulation indicated in Table 7 of Chapter 4 of the additional codes, the amount indicated in additional code 7xxx shall be reduced, for formula A and formula C products, by the amount indicated in additional code 5xxx and , for formula B products, by that indicated in additional code 6xxx. The additional code to be declared will be 5xxx or 6xxx as appropriate (x representing any figure from 0 to 9). (*) See the additional codes related to the contents of the goods by weight of, respective milkfat, milk proteins, starch/glucose, and sucrose/invert sugar/isoglucose . These codes are mentioned in Annex I to the TARIC in the tables of Chapters 17, 18 , 19 and 21 . The numbers of the tables are mentioned above in the column 'Table'. The tables are reprinted (OJ No L 188 , 1 . 7 . 1989, p. 46) without prejudice to any later modification of the TARIC. NB: For the application of the additional code : Starch/Glucose The content of the goods (as presented) in starch, its degradation products i.e. all the polymers of glucose, and the glucose, determined as glucose and expressed as starch (on a dry matter basis , 100 % purity ; factor for conversion of glucose to starch : 0,9). However, where a mixture of glucose and fructose is declared (in whatever form) or is found to be present in the goods, the amount of glucose to be included in the above calculation is that which is in excess of the fructose content of the goods. Sucrose/Invert Sugar/Isoglucose The content of the goods (as presented), in sucrose, together with the sucrose which results from expressing as sucrose any mixture of glucose and fructose (the sum ofthe amounts of these two sugars multiplied by 0,95), which is declared (in whatever form) or found to be present in the goods. However, where the fructose content of the goods is less than the glucose content, the amount of glucose to be included in the above calculation shall be an amount equal , by weight, to that of fructose . Note : In all cases , where a hydrolysis product of lactose is declared, and/or galactose is found to be present among the sugars , then the amount of glucose equal to that of galactose is deducted from the total glucose content before any other calculations are carried out. Milk proteins Milk proteins, excluding those contained in the whey, casein and/or caseinates, added to the product. 29. 1 . 90 Official Journal of the European Communities No L 23/43 ANNEX II Monetary coefficients Products Member States Germany Netherlands UnitedKingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Portugal  Beef and veal 1,115 1,010 1,212 _ 0,984 I  Milk and milk products   1,153   1,010  1,212   0,984  Pigmeat   1,081     1,014    Sugar   1,161    1,010 1,045  0,990 1,010  Cereals   1,161    1,015  1,045 0,990  Eggs and poultry and albumins   1,118    1,133 _ - _ . l  Wine  I l 1,010  Processed products (Regulation II \ IlII \\LI (EEC) No 3033/80); IIII IIIlIl \ \  to be applied to charges   1,153   , 1,010  1,212  0,984 1,010  to be applied to refunds : I I \ I \ \ I l Il  cereals '   1,161   1,015 -  1,045  0,990  milk   1,153   1,010  1,212  0,984  sugar   1,161   1,010  1,045  0,990  Jams and marmalades I I l I IlII (Regulation (EEC) No 426/86)   1,161 --I -l l --I I  Olive oil sector   1,076     l   ANNEX III Conversion rates used to fix the monetary compensatory amounts and referred to in Article 3a of Regulation (EEC) No 3152/85 100 Lit 1 £ 1 £ Irl 1 ECU Bfrs/Lfrs 2,75662 58,2743 55,2545 48,2868 Dkr 0,509804 10,7772 10,2187 8,93008 DM 0,133651 2,82536 2,67895 2,34113 FF 0,448248 9,47588 8,98483 7,85183 F1 0,150591 3,18346 3,01849 2,63785 £ Irl 0,0498895 1,05466  0,873900 £ 0,0473040  0,948177 0,828612 Lit  2 113,98 2 004,43 1751,67 Dr 12,3691 261,481 247,930 216,666 Esc 11,6842 247,001 234,201 204,668 Pta 8,62092 182,245 172,800 151,010 No L 23/44 Official Journal of the European Communities 29 . 1 . 90 ANNEX IV Adjustments to be made pursuant to Article 6 ( 1 ) of Regulation (EEC) No 3155/85 to the monetary compensatory amounts fixed in advance C Subject to the provisions of Article 7 ( 1 ) of Regulation (EEC) No 3155/85, the monetary compensatory amounts fixed in advance in the case of the following countries, from 29 January 1990 until the date set out below, shall be multiplied by the following coefficients : Member State Sector concerned Coefficient Applicable to imports andexports carried out from Italy Cereals Beef and veal Milk and milk products Sugar 0 0 0 0 United Kingdom Cereals Sugar Beef and veal Pigmeat Eggs and poultry ¢ Milk and milk products Olive oil 0,951474 0,951474 0,937547 0,907555 0,935793 0,941911 0,888466 the beginning of the . 1990/ 1991 marketing year for the sectors concernedGreece Cereals Sugar Beef and veal Pigmeat Eggs and poultry Milk and milk products \ Olive oil Wine 0 0 0,561118 0 0 0,561118 0 0 Portugal Sugar Olive oil 0 0